MEMORANDUM**
Alander L. Jacob appeals the district court’s denial of his motion pursuant to Federal Rule of Criminal Procedure 36. We have jurisdiction over this final judgment pursuant to 28 U.S.C. § 1291, and affirm the district court’s order.
Because Mr. Jacob’s claim was not the proper subject of a Rule 36 motion, the district court correctly determined that it lacked jurisdiction to resentence Mr-. Jacob. See United States v. Penna, 319 F.3d 509, 513 (9th Cir.2003); United States v. Kaye, 739 F.2d 488, 490 (9th Cir.1984).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.